


Exhibit 10.1
 


March 12, 2009




Implant Sciences Corporation
600 Research Drive
Wilmington, Massachusetts 01887


Attn: Mr. Glenn D. Bolduc


Re:           Bridge Bank Blocked Account


Mr. Bolduc:


Reference is made to the Note and Warrant Purchase Agreement, dated December 10,
2008 (as amended, modified, restated or supplemented from time to time, the
“Purchase Agreement”) among DMRJ Group LLC (“DMRJ”) and Implant Sciences
Corporation (the “Company”), and the other agreements, documents and instruments
referred to therein or at any time executed and/or delivered in connection
therewith or related thereto (all of the foregoing, together with the Purchase
Agreement, as the same now exist or may hereafter be amended, restated,
replaced, renewed, extended, supplemented, substituted or otherwise modified
from time to time being collectively referred to herein as the “Transaction
Documents”).  Capitalized terms used in this letter agreement and not otherwise
defined shall have the meanings ascribed to them in the Purchase Agreement.
 
The Company has advised DMRJ that the Company desires to have access to $250,000
from the funds currently held in the Blocked Account pursuant to Section 3.30 of
the Purchase Agreement (the “Access Right”) and to decrease the Minimum Balance
in the Blocked Account set forth in Section 3.30 of the Purchase Agreement to
$250,000, in each case, solely for the period commencing on the date hereof up
to, but not including, April 15, 2009 (the “Consent Period”).  In connection
therewith, the Company has requested that DMRJ consent to the Company’s Access
Right during the Consent Period notwithstanding anything to the contrary
contained in Section 3.30 of the Purchase Agreement.
 
In reliance upon the Company’s representations, warranties and covenants set
forth herein, DMRJ hereby consents to the Access Right notwithstanding anything
to the contrary contained in Section 3.30 of the Purchase Agreement (the
“Consent Item”); provided, however, that DMRJ’s consent to the Consent Item
contained herein is subject to the satisfaction of the following conditions
precedent:


(i)  
prior execution and delivery by the Company of an Amended and Restated Senior
Secured Convertible Promissory Note pursuant to which the Conversion Price (as
defined in the Note) shall be eighteen cents ($0.18), subject to adjustments as
set forth therein; and

 
 
 

--------------------------------------------------------------------------------

 


(ii)  
prior execution and delivery by the Company of an Amended and Restated Warrant
pursuant to which the Warrant Price (as defined in the Warrant) shall be
eighteen cents ($0.18), as such price may be adjusted from time to time as shall
result from the adjustments specified therein.



Such consent shall in no way constitute a waiver of any default or Event of
Default which may occur or has occurred and shall not obligate DMRJ to provide
any further waiver or consent regarding noncompliance with Section 3.30,
including without limitation, failure to maintain a cleared balance of at least
$500,000 in the Blocked Account following the Consent Period, or any other
section of the Purchase Agreement).  Upon the effectiveness of this letter
agreement, all references in the Transaction Documents to the Minimum Balance
shall refer to the amount of $250,000 solely during the Consent Period and to
$500,000 at all other times.  If the Company shall fail to maintain a cleared
balance of at least $500,000 in the Blocked Account on and after April 15, 2009,
DMRJ shall have all rights (and hereby reserves all such rights) available upon
the Company’s failure to comply with the requirements of Section 3.30 of the
Purchase Agreement, including, without limitation, in addition to any other
conditions that DMRJ may then establish, the right to require the Company to
engage in a sale process satisfactory to DMRJ in its sole discretion.


In order to induce DMRJ to enter into this letter agreement, the Company
represents, warrants and covenants each of the following: (a) no default or
Event of Default has occurred and is continuing, and (b) each of the
representations and warranties contained in the Transaction Documents made by
the Company or any Guarantor is true and correct in all material respects as of
the date hereof.  Each of the representations and warranties set forth in this
paragraph shall be deemed to be remade by the Company on and as of the date the
Company is granted the Access Right.
 
Upon the satisfaction of the conditions precedent set forth above and the
effectiveness of this letter agreement, so long as no Event of Default has
occurred and is continuing, DMRJ agrees to provide Bridge Bank, N.A. (“Bank”)
with written instructions (the “Instructions”) to accept or comply with any
Order (as defined in that certain Deposit Account Control Agreement among DMRJ,
Company and Bank dated December 10, 2008 in connection with the Blocked Account)
thereafter received by the Bank from the Company with respect to any disposition
of funds contained in the Blocked Account at any time and from time to time
prior to the close of business on April 14, 2009, but not after such time, so
long as such Order does not cause or result in the aggregate cleared balance
held in the Blocked Account to be less than $250,000 at any time; provided,
however, the upon the occurrence and during the continuance of an Event of
Default, the Company agrees and acknowledges that DMRJ may rescind the
Instructions upon written notice to the Bank.  DMRJ further agrees, promptly
upon the receipt of the Amended and Restated Senior Secured Convertible
Promissory Note and the Amended and Restated Warrant, to return to the Company,
endorsed for cancellation, the Company’s Senior Secured Convertible Promissory
Note and Warrant, each issued to DMRJ on December 10, 2008.
 
This letter agreement shall supplement the Purchase Agreement.  All of the terms
and conditions of the Purchase Agreement and other Transaction Documents, except
as expressly modified herein, are hereby ratified and confirmed and shall
continue unchanged and in full
 
 
2

--------------------------------------------------------------------------------

 
 
force and effect, including, without limitation, the provisions set forth in
Section 3.30 of the Purchase Agreement.  The effectiveness of this letter
agreement shall be subject to the due execution and delivery hereof by the
Company and DMRJ and the conditions precedent set forth above.  This letter
agreement may be executed in any number of counterparts and by different parties
on separate counterparts, each of which, when executed and delivered, shall be
deemed to be an original, and all of which, when taken together, shall
constitute but one the same agreement.  Delivery of an executed counterpart of
this letter by facsimile or electronic transmission shall be equally as
effective as delivery of an original executed counterpart by this letter.
 


[Remainder of this page intentionally left blank]



 
 
3

--------------------------------------------------------------------------------

 

Very truly yours,


DMRJ GROUP LLC




By:           /s/ Joan Janczewski
Name:                      Joan Janczewski
Title:                      COO








ACCEPTED AND AGREED:


IMPLANT SCIENCES CORPORATION




By:           /s/ Roger Deschenes
Name:                      Roger Deschenes
Title:                      Vice President – Finance

 
 
 

--------------------------------------------------------------------------------

 
